Citation Nr: 1609841	
Decision Date: 03/11/16    Archive Date: 03/22/16

DOCKET NO.  14-07 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal (GI) disability, to include gastroesophageal reflux disease (GERD) and a hiatal hernia as secondary to service-connected cervical and thoracic spine disabilities. 

2.  Entitlement to service connection for a respiratory disability. 

3.  Entitlement to service connection for chronic headaches and dizziness, to include as due to a traumatic brain injury (TBI). 

4.  Entitlement to service connection for an eye disability, to include as due to a TBI. 

5.  Entitlement to service connection for an arrhythmia, to include as secondary to service-connected cervical and thoracic spine disabilities. 

6.  Entitlement to service connection for hypertension, to include as secondary to service-connected cervical and thoracic spine disabilities. 

7.  Entitlement to service connection for an acquired psychiatric disorder, to include depression, anxiety, and insomnia, as secondary to service-connected cervical and thoracic spine disabilities. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from December 1961 to December 1963.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

On his January 2014 substantive appeal, the Veteran requested to appear a videoconference hearing before the Board.  The hearing was scheduled, but in January 2016, the Veteran cancelled the hearing as he was unable to appear due to his service-connected back condition.  He has requested that that VA proceed with a decision in this case without rescheduling the videoconference hearing.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The Board finds that additional development is necessary before a decision may be rendered in this case.  Specifically, efforts must be made to obtain the Veteran's complete records of VA treatment as well as records from his private health care providers.  During a September 2010 new patient evaluation at the Birmingham VA Medical Center (VAMC), the Veteran reported that he was currently treated by two private physicians, one of whom specialized in gastroenterology.  The claims file does not indicate that the AOJ has attempted to obtain these records.  Additionally, the claims file only contains VA clinical records dating through July 2012.  Upon remand, the Veteran's complete VA and private records should be requested and added to the claims file. 

The Board also finds that a VA examination and medical opinion are necessary with respect to the claim for a respiratory disability.  The Veteran contends that he has experienced chronic breathing problems, bronchitis, and emphysema since in-service treatment for pneumonia and a chest cold.  Service treatment records document the Veteran's treatment for pneumonia in January 1962, viral bronchitis in August 1962, and a two-month history of a chest cold in June 1963.  Private treatment records from a June 2014 also document a history of chronic obstructive pulmonary disease (COPD), bronchitis, and emphysema.  As the record contains competent evidence of a current disability that may be associated with an in-service event, a VA examination is required by the duty to assist. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain the Veteran's complete treatment records from the Birmingham VAMC for the period beginning July 26, 2012.  

2.  Contact the Veteran and request that he identify all private health care providers who have treated the disabilities on appeal.  Provide him medical release forms and ask that he complete them to authorize VA to obtain medical records from all identified health care providers, to include the physicians described in the September 2010 VAMC new patient evaluation, Drs. Hollis and Marksman.

If proper medical release forms are received, obtain copies of all available treatment records from the identified providers.  Copies of the records must be associated with the claims file.  All efforts to obtain the records must be documented in the claims file. 

3.  After completing the foregoing (directives #1 -#2), afford the Veteran an appropriate VA examination to determine the nature and etiology of the claimed respiratory disability.  The Veteran's claims file must be made available to the examiner for review in connection with the examination.  

After reviewing the claims file, including service treatment records, the examiner should determine whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that any diagnosed respiratory disability is etiologically related to any incident of active duty service, to include the Veteran's in-service treatment and complaints.

Service treatment records show that the Veteran reported a history of chronic or frequent colds and shortness of breath at the August 1961 pre-induction examination.  He was treated for pneumonia in January 1962, mild viral bronchitis in August 1962, and a six month history of a chest cold in June 1963; at that time, he was diagnosed with "smoker's throat."  No breathing problems were noted on the September 1963 separation examination.  The examiner should consider these facts prior to rendering the requested medical opinion.

A complete rationale should be provided for all expressed opinions.

4.  Then, readjudicate the claims on appeal.  If any benefit sought is not granted in full, issue a SSOC to the Veteran and his representative before returning the case to the Board, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




